Hyman, C. J.
Plaintiff instituted suit in August, 1865, against Thomas McKee and Virgil McKee, for board and lodging due in the year 1862, and Thomas McKee is appellant from a final judgment rendered against him in favor of plaintiff.
In the lower Court the defendant, Thomas McKee, filed the plea of prescription of one year. He also plead in reconvention, and claimed judgment against plaintiff for the proceeds of six bales of cotton.
It appears, from the evidence, that the proceeds of the six bales of cotton were, by agreement, to be credited on plaintiff’s claim.
There is no proof in the record that prescription was interrupted or suspended.
The plea of prescription is valid. See Civil Code, 3499.
The authority referred to in plaintiff’s brief is not law.
The pretended legislators could not make laws ; they were never qualified ; they did not take the essential oath.
Let the judgment of the District Court against the defendant, Thomas McKee, be annulled, avoided and reversed, and let the suit of plaintiff against him, Thomas McKee, be dismissed.